DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on December 1, 2021.  Claims 1-15 are pending in the application.
Status of Objections and Rejections
All objections and rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “a digital storage unit” in lines m2-3.  It is unclear whether this digital storage unit is the same digital storage unit as claimed in claim 5.  It is suggested to be “the digital storage unit.”
Subsequent dependent claim 13 is rejected for its dependency on rejected bas claim 12.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng (U.S. 6,894,502, provided in IDS filed on September 26, 2019) in view of Ammann (U.S. Patent Pub. 2005/0166660), supported by Wikipedia (See attached document entitled “99 Distributed-element circuit – Wikipedia”) as an evidence for “distributed electronic circuit” in claims 5 and 11.
Regarding claims 5 and 11, Feng teaches a potentiometric sensor assembly (Fig. 1; Col. 3, line 21: pH sensor assembly 100), comprising: 
an ion-sensitive electrode (Fig. 1; Col. 3, line 23: pH electrode 106) including an ion-sensitive glass bulb (Fig. 1; Col. 3, lines 29-30: the pH electrode 106 includes glass bulb 120 made of pH sensitive glass; here, the glass bulb 120 is deemed to be ion-sensitive because the glass is pH sensitive glass); 
a reference electrode assembly including a reference electrode (Fig. 1; Col. 3, lines 23-24: reference electrode 108; here the reference electrode 108, the container 126, and the reference solution 118 are together deemed to be the reference electrode); 
an ion-sensing circuit (Fig. 1; Col. 3, line 22: circuitry 102) having a first terminal (Fig. 1: terminal 103) connected to the ion-sensitive electrode and a second terminal (Fig. 1: terminal 105) connected to the reference electrode (Col. 3, lines 43-47: circuitry 102 includes terminal 103 and terminal 105; terminal 103 is electrically connected to pH electrode 106; terminal 105 is electrically connected to reference electrode 108), the ion-sensing circuit being configured to measure a potential difference that develops in a loop between the reference electrode and the ion-sensitive electrode (Col. 3, lines 44-47: terminal 103 is electrically connected to pH electrode 106 and has a voltage Vg; terminal 105 is electrically connected to reference electrode 108 and has a voltage Vr; 

Feng does not explicitly disclose the ion-sensing circuit being a distributed electronic circuit (claim 5) or the ion-sensing circuit comprises a distributed electronic circuit, wherein at least a part of the amplification, filtering, analog to digital conversion, and signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode is executed in a part of the ion-sensitive circuit that forms a separable or inseparable unit with the ion-sensitive electrode (claim 11).
Before analysis, examiner notes the interpretation of “distributed electronic circuit” in claims 5 and 11.  The specification appears to provide an explanation of “distributed electronic circuit” by disclosing “the ion-sensing circuit 6 may be designed as a distributed electronic circuit, wherein at least a part of the functions of amplification 20, filtering, analog to digital conversion 21, signal transmission 22 with respect to the 
However, Ammann teaches a method for determining the condition of a measuring probe ([0002] lines 1-2), for example, pH sensors ([0011] line 2).  The signals of the measuring probes are transmitted by way of measurement converters (also referred to as transmitters) ([0005] lines 1-3).  The measurement converter is for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, the circuit disclosed by Ammann is deemed to be a distributed electronic circuit, wherein at least a part of the amplification, filtering, analog to digital conversion, and signal transmission is executed in and form an inseparable unit with the ion-sensitive electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating a distributed 

Feng does not explicitly disclose a digital storage unit.
However, Ammann teaches a method for determining the condition of a measuring probe ([0002] lines 1-2), for example, pH sensors ([0011] line 2).  The measuring probe are equipped with a memory module, for example an EEPROM (Electrically Erasable Programmable Read Only Memory), in which data on the condition of the measuring probe can be stored ([0034] lines 1-5).  Thus, Ammann teaches a digital storage unit ([0034] line 3: EEPROM).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating a digital storage unit into the measuring probe as taught by Ammann because the digital memory module stores data on the condition of the measuring probe during the its operating life ([0034] lines 1-6) and also enables to store additional parameters, characteristic data and in particular identification data of the measuring probe ([0034] lines 9-11).  Use of known technique by incorporating a digital storage unit for storing data to improve similar devices, i.e., the measuring probe, in the same way is prima facie obvious. MPEP 2141(III)(C).
structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the digital storage unit, EEPROM, as disclosed by Ammann stores various data on the condition of the measuring probe (Ammann, [0034] lines 3-5), and thus is capable of saving an expected range of the additional potential and/or a range of values of the electric impedance (Rglass) of the glass bulb as claimed. 

The designation “configured to: a) inject a pre-defined electric test current into the loop comprising the reference electrode and the ion-sensitive electrode; b) monitor an additional potential difference that develops in the loop between the reference electrode and the ion-sensitive electrode in reaction to the injection of the test current; and c) determine if the additional potential difference is within the expected range characterizing the healthy function of the sensor” for the claimed the ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the ion-sensing circuit as disclosed in Feng (Feng, Fig. 1; Col. 3, line 55: circuitry 102) measures pH or performs diagnostics by injecting alternating current across terminals (Col. 3, lines 48-51), and coverts the potential difference Vg-Vr that develops between terminals 103 and 105 to a usable pH measurement (Col. 3, lines 51-55), and determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43).  Thus, the circuitry 102 is capable of injecting the pre-defined electric test current; monitoring the additional potential difference; and determining if the additional potential difference is within the expected range characterizing healthy function of the sensor as claimed.

Regarding claim 6, the designation “configured to: d) pre-define a range of the electric impedance (Rglass) of the glass bulb characterizing the healthy function of the sensor; e) calculate the electric impedance (Rglass) of the ion-sensitive glass bulb from the electric test current and the additional potential difference; and e) determine if the calculated impedance (Rglass) of the ion-sensitive glass bulb is within the pre-defined range of values of the electric impedance (Rglass) of the glass bulb characterizing a healthy function of the sensor” for the claimed the ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 

Regarding claim 7, Feng teaches the reference electrode assembly (Fig. 1; here the reference electrode 108, the container 126, and the reference solution 118 are together deemed to be the reference electrode) comprises a container (Fig. 1; Col. 3, line 33: container 126) containing a reference buffer in contact with a liquid junction extending to an outside surface of the container (Fig. 1; Col. 3, lines 33-34: filled with reference solution 118 in contact with liquid junction 122 extending through to the outside surface of container 126), and 
wherein the reference electrode (Fig. 1; Col. 3, lines 23-24: reference electrode 108) is disposed in the container and in contact with the reference buffer (Fig. 1: indicating the reference electrode 108 disposed in the container 126 in contact with the reference solution 118).

Regarding claim 8, Feng teaches in the ion-selective electrode (Fig. 1; Col. 3, line 23: pH electrode 106) further comprises a second container containing an ion-buffer (Fig. 1; Col. 3, lines 29-31: the pH electrode 106 typically includes glass bulb 120, which is deemed to be a second container, with an internal-filled aqueous chloride buffer solution 124), and wherein at least a part of the second container comprises the ion-sensitive glass bulb (Col. 3, lines 29-30: the glass bulb 120 made of pH sensitive glass).

Regarding claim 9, Feng teaches the ion-sensitive electrode comprises a pH-sensitive electrode (Fig. 1: the pH electrode 106), the ion-buffer comprises a pH-buffer (Fig. 1: the aqueous chloride buffer solution 124), and the ion-sensitive glass bulb comprises pH-sensitive glass (Fig. 1: the glass bulb 120; Col. 3, lines 29-30: the glass bulb 120 made of pH sensitive glass), and 
wherein the pH-sensitive electrode comprises a silver wire coated at least partly with silver chloride in contact with the pH-buffer (Col. 3, lines 24-25: conventionally, pH electrode 106 has a silver wire coated with silver chloride at the end in contact with solution).

Regarding claim 10, Feng and Ammann disclose all limitations of claim 5 as applied to claim 5.  Feng does not explicitly disclose the ion-sensing circuit is further configured to preform one or more of amplification, filtering, analog to digital conversion, and signal transmission with respect to the potential difference that develops in the loop between the reference and the ion-sensitive electrode.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating measurement converters into the measuring probe circuit as taught by Ammann because the measurement converters/transmitters enables signal transmission to a process computer or a central computer which evaluates the measuring signals and controls the process (Ammann, [0005] lines 1-6).  Use of known technique by incorporating the measurement converters/transmitters for signal transmission to improve similar devices (e.g., the measuring probe) and similar methods (e.g., evaluating the measuring signals and controlling the process) in the same way is prima facie obvious. MPEP 2141(III)(C).


However, Ammann teaches the measurement converter can be integrated in the measuring probe, and the measurement converter is for example realized by means of an application-specific integrated circuit (ASIC) that includes at least one analog/digital converter, a memory module and a process ([0034] lines 14-18).  Thus, Ammann teaches the ion-sensitive circuit further comprises a micro-processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating a micro-processor into the measuring probe circuit as taught by Ammann because it constitutes an ASIC that enables the measurement signal conversion/transmission ([0034] lines 14-18). 
The designation “configured to store at least an application program for the micro-processor and sensor configuration data and sensor measurement data” for the ion-sensitive circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the combined device of Feng and Amman has a processor and a memory to be included 

Regarding claim 13, Feng and Ammann disclose all limitations of claim 12 as applied to claim 12.  Feng does not explicitly disclose the ion-sensitive circuit further comprises an interface. 
However, Ammann teaches the memory module can be a portable memory or data carrier ([0035] lines 5-7).  The portable memory is connected to an interface, e.g., a USB of the process control computer ([0035] lines 9-11).  Thus, Ammann teaches an interface ([0035] line 10: USB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Feng by incorporating an interface into the measuring probe circuit as taught by Ammann because it would enables connection between the measuring probe and the process control computer ([0035] lines 9-11).  Use of known technique by incorporating an interface for connecting the measuring probe and the process control computer to improve similar devices, i.e., the measuring probe, in the same way is prima facie obvious. MPEP 2141(III)(C).

The designation “configured to output a signal to a higher-order unit comprising a transmitter, and/or to receive a signal from the higher-order unit” for the claimed interface is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the interface, e.g., a USB, as disclosed by Ammann connects the measuring probe with the process control computer (Ammann, [0035] lines 9-11), and thus is capable of outputting a signal to a higher-order unit and/or receiving a signal from the higher-order unit (i.e., the process control computer) as claimed.

Regarding claim 14, the designation “configured to issue a ‘out of solution’ warning if the calculated impedance (Rglass) of the ion-sensitive glass bulb is higher than a highest value in the pre-defined range of values of the electric impedance of the glass bulb characterizing a healthy function of the sensor, and to issue a ‘broken glass’ warning if the calculated impedance (Rglass) of the ion-sensitive glass bulb is lower than a lowest value in the pre-defined range of values of the electric impedance of the glass bulb characterizing a healthy function of the sensor” for the claimed ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, circuitry (Feng, Fig. 1: circuitry 102) as disclosed by Feng determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43), and thus is capable of issuing warning such as “out of solution” and “broken glass” as claimed by characterizing the healthy function of the sensor.

Regarding claim 15, the designation “configured to issue a ‘out of solution’ warning if the additional potential difference is higher than a highest value in an expected range characterizing healthy function of the sensor, and to issue a ‘broken glass’ warning if the additional potential difference is lower than a lowest value in an expected range characterizing healthy function of the sensor” for the claimed ion-sensing circuit is deemed to be functional limitations in apparatus claims. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, circuitry (Feng, Fig. 1: circuitry 102) as disclosed by Feng determines the condition of the pH sensor for both maintenance purposes and to predict future sensor failure (Col. 5, lines 41-43), and thus is capable of issuing warning such as “out of solution” and “broken glass” as claimed by characterizing the healthy function of the sensor.
Response to Arguments
Applicant’s arguments with respect to claims 5-15 have been considered but are unpersuasive in light of new grounds for rejection.
Applicant argues claim 5 does not describe an intended use for a generic circuit that is capable of various functions – it recites the function of a particular circuit (page 9, para. 1, lines 8-10).  Applicant also argues there is nothing wrong with defining some part of an invention in functional terms (page 9, para. 2), and the functional language is sufficiently definite (page 9, para. 3-4).  Thus, Applicant requested claim 5 be examined 
In response to these argument, Examiner notes that Applicant agrees that claim 5 is directed to a sensor assembly, which is an apparatus (page 10, para. 2, lines 1-2).  Examiner agrees that features of an apparatus may be recited either structurally or functionally. MPEP 2114(I).  However, apparatus claims cover what a device is, not what a device does. MPEP 2114(II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  In this instant application, Examiner considered all structural and functional limitations as recited.  For claim 5, structurally Feng teaches the first terminal (Fig. 1: terminal 103) connected to the ion-sensitive electrode and the second terminal (Fig. 1: terminal 105) connected to the reference electrode (Col. 3, lines 43-47: circuitry 102 includes terminal 103 and terminal 105; terminal 103 is electrically connected to pH electrode 106; terminal 105 is electrically connected to reference electrode 108); functionally Feng teaches that alternating current can be injected across terminals (Col. 3, lines 48-49) to develop the potential difference Vg – Vr between terminals 103 and 105 that is associated with the pH of the sample liquid and can be converted to a usable pH measurement by circuitry 102 (Col. 3, lines 51-55).  Thus, the prior art discloses the apparatus that is structurally identical to the claimed apparatus and functionally capable of performing the function of the pH potentiometric sensor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795